Citation Nr: 0517449
Decision Date: 06/27/05	Archive Date: 09/19/05

DOCKET NO. 96-23 654                        DATE JUN 27 2005

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to nonservice-connected pension benefits.

2. Entitlement to an initial evaluation in excess of 10 percent for pseudofolliculitis barbae.

3. Entitlement to an initial evaluation in excess of 10 percent for asthma.

4. Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).

(The issues of entitlement to service connection for an eye disorder and for depression and paranoid schizophrenia will be addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from October 2, 1973 to February 27, 1974, with net active service of one month and twelve days because of time lost from October 15, 1973 to January 28, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issues of entitlement to service connection for an eye disorder and for depression and paranoid schizophrenia were addressed in hearings by both a Veterans Law Judge in June 2000 and an Acting Veterans Law Judge in April 2004. Therefore, those Judges, in addition to a third panel member to be appointed by the Chairman, will have to participate in the adjudication of those issues. These issues are addressed in a separate decision of the Board.

- 2 


FINDINGS OF FACT

1. The RO has provided all required notice to the veteran and has obtained all relevant evidence necessary for the equitable disposition of his appeal.

2. A May 2001 Board decision found that the veteran was not qualified for nonservice-connected pension benefits on the basis that he did not serve for a period of 90 days or more during a period of war and was not discharged for a service-connected disability.

3. The veteran has not submitted any evidence since the May 2001 decision showing that he served for a period of 90 days or more during a period of war or was discharged because of a service-connected disability.

4. In a December 2003 letter, the RO notified the veteran that he was being scheduled for VA examinations to assess the severity of his service-connected pseudofolliculitis barbae and asthma.

5. The veteran failed to report to his scheduled VA examinations on October 20, 2003.

6. In a Report of Contact dated on November 14, 2003, the veteran indicated that he never received notice of the examinations and was willing to report.

7. In a Report of Contact dated on November 18, 2003, however, the veteran indicated that he wanted to forgo all V A examinations because he did not want to go to the Minneapolis VA Medical Center and did not want his records transferred to that facility.

- 3 



CONCLUSIONS OF LAW

1. A May 2001 Board decision which found that the veteran was not eligible to receive nonservice-connected pension benefits is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2. The additional evidence presented since the May 2001 Board decision is not new and material, and the claim of entitlement to nonservice-connected pension benefits has not been reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102,3.156,3.159 (2004).

3. The veteran's claim of entitlement to an initial evaluation in excess of 10 percent for pseudofolliculitis barbae must be denied as a matter of law. 38 C.F.R. § 3.655 (2004).

4. The veteran's claim of entitlement to an initial evaluation in excess of 10 percent for asthma must be denied as a matter of law. 38 C.F.R. § 3.655 (2004).

5. The veteran's claim of entitlement to a TDIU must be denied as a matter of law. 38 C.F.R. § 3.655 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to nonservice-connected pension benefits. However, the Board must first determine whether new and material evidence has been submitted to reopen his claim since a May 2001 final Board decision. The veteran also claims that he is entitled to increased evaluations for his service-connected pseudofolliculitis barbae and asthma, and that he is entitled to a TDIU. In the interest of clarity, the Board will initially discuss whether these issues have been properly developed for appellate purposes. The Board will then address the issues on appeal, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

- 4



I. Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is generally required to discuss whether the veteran has been apprised of the law and regulations applicable to the appeal, the evidence that would be necessary to substantiate a claim, and whether the claim has been developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 3.159(b)(1). More specifically, the VA is required to notify a claimant of the evidence and information necessary to substantiate a claim, whether the claimant or the VA is expected to provide the evidence and request the claimant to submit any other evidence in his or her possession that pertains to the claim. Id.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request, or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. See VAOPGCPREC 01-2004.

A statement of the case issued in February 2004 explained to the veteran why new and material evidence had not been submitted to reopen his claim. The Board notes, however, that a letter describing the evidence required to reopen and grant his claim has not been sent to the veteran. However, the veteran's claim of entitlement to pension benefits was denied by the Board in May 2001 because it was established that he did not serve for a period of 90 days or more during a period of war and was not discharged for a service-connected disability. In other words, his claim for nonservice-connected pension benefits was denied as a matter of law. As a result, the Board notes that there is no evidence the veteran could be made aware of which could assist him in reopening his claim. Sabonis v. Brown, 6 Vet. App. 426, 430

- 5 



(1994) (holding that where the law and not the evidence is dispositive, a claim must be denied or terminated because of lack of entitlement under the law); cf Wensch v. Principi, 15 Vet. App. 362,368 (2001) (citing De/a Cruz v. Principi, 15 Vet. App. 143 (2001), for the holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).

Therefore, remanding the case with instructions that the RO issue the veteran a letter which strictly complies with the notice provisions of 38 U.S.C.A. § 5103(a) would serve no useful purpose and only result in unnecessarily delaying adjudication of his claim. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis, 6 Vet. App. at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board notes that the veteran's claims for increased compensation benefits, including his TDIU claim, are being denied as a matter of law due to his failure to appear to VA examinations. Because the law, and not the facts, is dispositive of these issues, further development is unwarranted and would not serve to substantiate the claim. Sabonis, supra. The Board also notes that an SOC issued in February 2004 notified the veteran of the provisions of38 C.F.R. § 3.655 concerning his failure to appear to VA examinations.

The VCAA also requires that VA make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A. With respect to the issue of whether new and material evidence has been submitted to reopen a previously denied claim, the VCAA appears to have left intact the requirement that a veteran present new and material evidence to reopen a final decision under 38 U.S.C.A. § 5108 before the

- 6 


Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of the claim. 38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003). In any event, no reasonable possibility exists that any further assistance would help the veteran reopen and prove his claim on the merits. Thus, the record is complete and the case is ready for appellate review.

II. New and Material Evidence to Reopen a Claim for Nonservice-Connected Pension Benefits

The veteran claims that he is entitled to nonservice-connected VA pension benefits. The law authorizes the payment of pension to a veteran of a period of war who has the requisite service and who is permanently and totally disabled. See 38 U.S.C.A. § § 1502, 1521 (West 2002). Improved pension benefits are payable to veterans of a period or periods of war because of nonservice-connected disability or age. The qualifying periods of war for this benefit are the Mexican Border Period, World War I, World War II, the Korean Conflict, the Vietnam Era, and the Persian Gulf War. See 38 C.F.R. § 3.2 (2004). The Vietnam Era covers the period beginning on February 28, 1961, to May 7, 1975, for those who actually served in Vietnam, and from August 5, 1964, to May 7, 1975, in all other cases.

Basic eligibility for nonservice-connected pension benefits requires one of the following: (1) 90 consecutive days of active service during wartime; (2) discharge or release from such active wartime service before having served 90 days for a disability adjudged service connected without the benefit of presumptive provisions of law; (3) at the time of discharge the veteran had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (4) 90 consecutive days of service and such period began or ended during a period of war; or (5) aggregate active service during wartime of 90 days or more in two or more separate periods of service during more than one period of war. See 38 C.F.R. § 3.3(a) (2004).

In this case, a May 1996 rating decision awarded the veteran nonservice-connected pension benefits. In an August 1998 determination, however, the RO proposed to severe that award after finding that the original award was based on administrative

- 7 


error. In particular, the RO determined that the veteran did not have the requisite wartime service to qualify for pension benefits. Following a hearing, the RO severed the veteran's award of non service-connected pension benefits in a March 1999 determination. The veteran appealed that decision to the Board.

In a May 2001 decision, the Board upheld the RO's determination to severe the veteran's award of non service-connected pension benefits. In reaching its decision, the Board found that the veteran did not serve for a period of 90 days or more during a period of war and was not discharged for a service-connected disability. Instead, the Board found that the veteran served only one month and twelve days during the Vietnam War period.

The Board based its May 2001 decision on the following evidence. The veteran argued that he served on active duty from October 2, 1973 to November 27, 1974. A DD Form 215N, dated December 20, 1978, noted that there had been a correction to his original DD Form 214 and that the veteran's date of discharge was February 27, 1974. A DD Form 214, dated February 15, 1979, also noted that a correction had been made and listed the veteran's service dates from October 2, 1973 to November 27, 1974. A DD Form 214 issued to the veteran by the Naval Military Personnel Command (NMPC) on August 25, 1981, reflects an August 24, 1981, decision by the Board for Correction of Naval Records (BCNR) to upgrade the character of service discharge and noted that the veteran had served from October 2, 1973 to February 27, 1974.

On May 19, 1989, the Naval Discharge Review Board (NDRB) determined that the DD Form 215N of February 15,1979, was based on misleading information and was issued erroneously. The Navy reissued the veteran's DD Form 214 in July 1999 to reflect the decision of the Secretary of the Navy that the veteran entered service on October 2, 1973, and was discharged on February 27,1974. It was noted that this DD Form 214 canceled all previously issued DD Forms 214 and 215.

The Board pointed out that the official service department record by NMPC reflects the determination by the Navy that the veteran's active service covered the period from October 2, 1973 to February 27, 1974, minus the time lost from this period of

- 8 



service from October 15, 1973 to January 28, 1974. The Board thus concluded in its May 2001 decision that the veteran did not have the requisite 90 days of wartime service and was not discharged because of a service-connected disability; hence, basic eligibility for nonservice-connected pension benefits was not warranted.

The Board notes that the May 2001 decision is final. Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. However, if new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim. See 38 U.S.C.A. § 5108.

In July 2002, the veteran requested that his award for nonservice-connected pension benefits be reinstated. The RO denied reopening the claim on the basis that new and material evidence had not been submitted. As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material. "

The Board acknowledges that there has been a regulatory change in the definition of "new and material evidence" that is applicable to all claims filed on or after August 29,2001, such as the instant case. 38 C.F.R. § 3.156(a). Under the regulatory change, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. ld.

Evidence must be both new and material to be sufficient to reopen a previously denied claim. If the evidence is new, but not material, the inquiry ends and the

- 9 



claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board notes that the veteran has not submitted any documented evidence since the May 2001 Board decision which contradicts the finding that he served only one month and twelve days during the Vietnam War period. Indeed, the only evidence submitted since the May 2001 Board decision includes the veteran's own statements in support of his claim, including testimony presented at an April 2004 hearing before the Board. The veteran essentially argued that the military had wrongly cancelled out nine months of service which made him ineligible for nonserviceconnected pension benefits. The Board notes, however, that these are the same contentions that were previously advanced and considered by the Board in May 2001. Thus, the veteran's statements and testimony are cumulative of the contentions considered previously by the Board. Accordingly, none of his statements can be considered new evidence.

In addition, none of the veteran's statements can be considered material or probative to the essential issue in this case concerning his period of wartime service. Evidence is probative when it "tend[ s] to prove, or actually prov[ es] an issue." Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 1990). Evidence is material if it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. See 38 C.F .R. § 3.15 6(a). The veteran's statements fail to meet either test. In this regard, the Court has held that "VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces" and "service department findings are binding on the V A for purposes of establishing service in the U.S. Armed Forces." Duro v. Derwinski, 2 Vet. App. 530,532 (1992); see also Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); 38 C.F.R. § 3.203(a), (c); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993). Therefore, the veteran's statements which contradict official military records cannot be considered material.

- 10 



The Board thus concludes that the evidence received since the May 2001 Board decision is neither new nor material to the central issue in this case. Therefore, the appeal is denied. The Board views its discussion as sufficient to inform the veteran of the elements necessary to reopen his claim. See Graves v. Brown, 8 Vet. App. 522, 524 (1996).

III. Entitlement to an Initial Increased Evaluation for Pseudofolliculitis and for Asthma, and Entitlement to a TDIU

In a May 2001 decision, the Board granted service connection for a skin disorder of the face (pseudofolliculitis barbae) and for asthma. In May 2001, the RO effectuated that decision and assigned a 10 percent evaluation for each disability. The veteran appealed that decision with respect to the assignment of the 10 percent evaluations. The veteran also appealed an August 2003 rating decision that denied the veteran's claim for a TDIU.

Disability ratings are determined by applying the criteria set forth in the V A's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2004).

In addition, the law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004). Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

- 11 



A TDIU "may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure and follow a substantially gainful occupation as a result of service-connected disabilities," provided that certain percentage ratings are met for the service-connected disabilities. Where the veteran has more than one service-connected disability, there must have been one disability ratable at 40 percent or more and sufficient additional disability to bring the combined the rating to 70 percent or more. 38 C.F.R. § 4.l6(a). If the schedular ratings assigned for the service-connected disorders do not meet the percentage requirements under section 4.l6(a) but the veteran nevertheless is, in the judgment of the rating agency, unemployable by reason of service-connected disabilities, the rating board may refer the case to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.l6(b).

The Board notes that it may not deny a TDIU claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532,537 (1994). In Friscia, the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work. Friscia, at 297, citing 38 U.S.C.A. § 5l07(a) (West 1991); 38 C.F.R. §§ 3.l03(a), 3.326,3.327, 4.l6(a) (2000); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the Board finds that there is insufficient evidence with which to evaluated the veteran's service-connected pseudofolliculitis barbae and asthma. Evidence is also lacking to properly adjudicate his TDIU claim. In a December 2003 letter, the RO notified the veteran that he was being scheduled for VA examinations to assess the severity of his service-connected pseudofolliculitis barbae and asthma. The veteran failed to report to his VA examinations which were scheduled for October 20, 2003.

- 12 


In a Report of Contact dated on November 14, 2003, the veteran indicated that he never received notice of the examinations and was willing to report. In a Report of Contact dated on November 18, 2003, however, the veteran indicated that he wanted to forgo all VA examinations because he did not want to go to the Minneapolis VA Medical Center and did not want his records transferred to that facility.

Regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate. See 38 C.F.R. § 3.655(a); Engelke v. Gober, 10 Vet. App. 396, 399 (1997). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b).

In this case, the Board has no choice but to deny the veteran's increased evaluation claims concerning his pseudofolliculitis barbae and asthma, as well a his TDIU claim. There is no indication that the veteran had good cause for his failure to appear for his scheduled VA examinations. The veteran's statement that he did not want to go to the Minneapolis VA Medical Center does not constitute good cause.

In Olson v. Principi, 3 Vet. App. 480, 483 (1992), the veteran failed to report for scheduled examinations. In that case, the Court reiterated that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the V A's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim. That concept was not changed by the VCAA.

In conclusion, the Board finds that it is unable to grant an evaluation in excess of 10 percent for the veteran's service-connected pseudofolliculitis barbae and asthma, and is unable to grant his claim for a TIDU. As the disposition of these claims is

- 13 



based on the law and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. See Sabonis, 6 Vet. App. at 430. If the veteran attempts to raise a future claim, he must be prepared to meet the requirements of 38 C.F.R. § 3.655 by cooperating with the VA's efforts to provide an adequate medical examination.

ORDER

The application to reopen a claim of entitlement to nonservice-connected pension benefits is denied.

Entitlement to an initial evaluation in excess of 10 percent for pseudofolliculitis barbae is denied.

Entitlement to an initial evaluation in excess of 10 percent for asthma is denied.

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities is denied.

KATHLEEN K. GALLAGHER
Acting Veterans Law Judge, Board of Veterans' Appeals

- 14




